Name: Council Decision (CFSP) 2015/1008 of 25 June 2015 amending Decision 2010/413/CFSP concerning restrictive measures against Iran
 Type: Decision
 Subject Matter: criminal law;  international affairs;  civil law;  Asia and Oceania
 Date Published: 2015-06-26

 26.6.2015 EN Official Journal of the European Union L 161/19 COUNCIL DECISION (CFSP) 2015/1008 of 25 June 2015 amending Decision 2010/413/CFSP concerning restrictive measures against Iran THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Article 29 thereof, Having regard to Council Decision 2010/413/CFSP of 26 July 2010 concerning restrictive measures against Iran and repealing Common Position 2007/140/CFSP (1), and in particular Article 23(2) thereof, Whereas: (1) On 26 July 2010, the Council adopted Decision 2010/413/CFSP. (2) In accordance with Article 26(3) of Decision 2010/413/CFSP, the Council has reviewed the list of designated persons and entities set out in Annex II to that Decision. (3) One person and eight entities should be removed from the list of persons and entities subject to restrictive measures, set out in Annex II to Decision 2010/413/CFSP. (4) In addition, the entries concerning six entities subject to restrictive measures, set out in Annex II to Decision 2010/413/CFSP, should be amended. (5) Decision 2010/413/CFSP should therefore be amended accordingly, HAS ADOPTED THIS DECISION: Article 1 Annex II to Decision 2010/413/CFSP is amended in accordance with the Annex to this Decision. Article 2 This Decision shall enter into force on the day following that of its publication in the Official Journal of the European Union. Done at Brussels, 25 June 2015. For the Council The President E. RINKÃ VIÃ S (1) OJ L 195, 27.7.2010, p. 39. ANNEX 1. The entries relating to the persons and entities listed below are deleted from the list set out in Annex II to Decision 2010/413/CFSP. I. Persons and entities involved in nuclear or ballistic missile activities and persons and entities providing support to the Government of Iran. A. Persons 5. Mahmood JANNATIAN B. Entities 160. CF Sharp and Company Private Limited III. Islamic Republic of Iran Shipping Lines (IRISL) B. Entities 60. Bright-Nord GmbH und Co. KG 63. Cosy-East GmbH und Co. KG 86. Great-West GmbH und Co. KG 87. Happy-SÃ ¼d GmbH und Co. KG 127. NHL Basic Ltd 128. NHL Nordland GmbH 132. Prosper Basic GmbH 2. The following entries replace the entries concerning the entities listed below, set out in Annex II to Decision 2010/413/CFSP. I. Persons and entities involved in nuclear or ballistic missile activities and persons and entities providing support to the Government of Iran. B. Entities Name Identifying information Reasons Date of listing 76. Iran Marine Industrial Company (SADRA) Sadra Building No 3, Shafagh St., Poonak Khavari Blvd., Shahrak Ghods, P.O. Box 14669-56491, Tehran, Iran Effectively controlled by Sepanir Oil & Gas Energy Engineering Company, which is designated by the EU as an IRGC company. Provides support to the Government of Iran through its involvement in the Iranian energy sector including in the South Pars Gas field. 23.5.2011 77. Shahid Beheshti University Daneshju Blvd., Yaman St., Chamran Blvd., P.O. Box 19839-63113, Tehran, Iran Shahid Beheshti University is a public entity which is under the supervision of the Ministry of Science, Research and Technology. Carries out scientific research relevant to the development of nuclear weapons. 23.5.2011 132. Naftiran Intertrade Company (a.k.a. Naftiran Trade Company) (NICO) 5th Floor, Petropars Building, No 35 Farhang Boulevard, Snadat Abad Avenue, Tehran, Iran Tel. +98 21 22372486; +98 21 22374681; +98 21 22374678; Fax +98 21 22374678; +98 21 22372481 E-mail: info@naftiran.com Subsidiary (100 %) of the National Iranian Oil Company (NIOC) 16.10.2012 154. First Islamic Investment Bank Branch: 19A-31-3A, Level 31 Business Suite, Wisma UOA, Jalan Pinang 50450, Kuala Lumpur; Kuala Lumpur; Wilayah Persekutuan; 50450 Tel. 603-21620361/2/3/4, +6087417049/417050, +622157948110 Branch: Unit 13 (C), Main Office Tower, Financial Park Labuan Complex, Jalan Merdeka, 87000 Federal Territory of Labuan, Malaysia; Labuan F.T; 87000 Investor Relations: Menara Prima 17th floor Jalan Lingkar, Mega Kuningan Blok 6.2 Jakarta 12950  Indonesia; South Jakarta; Jakarta; 12950 First Islamic Investment Bank (FIIB) is providing financial and logistical support to the Government of Iran. FIIB was used by Babak Zanjani to channel a significant amount of Iranian oil-related payments on behalf of the Government of Iran. 22.12.2012 157. HK Intertrade Company Ltd (HK Intertrade) HK Intertrade Company, 21st Floor, Tai Yau Building, 181 Johnston Road, Wanchai, Hong Kong HK Intertrade is fully owned and controlled by the National Iranian Oil Company, a designated and state-owned entity that provides support to the Government of Iran. In addition, HK Intertrade has provided logistical and financial support to the Government of Iran by facilitating the transfer of oil-related money on behalf of the Government of Iran. 22.12.2012 158. Petro Suisse Petro Suisse Avenue De la Tour- Halimand 6, 1009 Pully, Switzerland Petro Suisse, a company engaged in the Iranian oil and gas sector, is 100 % owned by the NIOC (National Iranian Oil Company) which is a designated entity that provides financial support to the Government of Iran. Petro Suisse is also associated with Naftiran Intertrade Co (NICO) which is designated as a subsidiary (100 %) of the National Iranian Oil Company (NIOC). 22.12.2012